በግብርና ሚኒስቴር
አና
ትራኮን ትሬዲንግ ኃ/የተ/የግ/ማ መካከል የተፈፀመ
የመሬት ኪራይ ውል ስምምነት

ይህ የመሬት ኪራይ ውል ስምምነት በግብርና ሚኒስቴር አድራሻው በቦሌ ክ/ከተማ አዲስ አበባ ;
ኢትዮጵያ የሚገኝ መሆኑ እና ከዚህ በኋላ ‹‹አከራይ›› በመባል በሚታወቀው

እና

ሦራዖ#። ፉቱሪዲሃፇ ኃኖ/ያሣ#ማሀፀ#ር ከዚህ በማስከተል ‹‹ተከራይ›› በመባል የሚጠቀሰው አድራሻ
ዳዕ 479 ታታማ አስተዳደር ፅዲፅዕ ዕማ ክፍለ ከተማ ቀበሌ ዐ2 የቤት ቁጥር ፈሪ4 ሀጋዳ ስ.ቁ
ዐ77፣ 27727ዕ፥#ሀ2 መካከል ተፈፅሟል፡። ተከራይ የሚለው አባባል አንደ አገባቡ የማህበሩን
ተተኪዎች/ወራሾች እንዲሁም ወኪሎች የሚመለከት ነው፡፡

ተከራይ በሰሊጥና በአኩሪያተር ልማት ለመሰማራት በቤንሻንጉል ጉሙዝ ክልል ውስጥ ለልማቱ በቂ
የሆነ መሬት በመፈለጉ፤

አከራይ አስፈላጊውን መሬት ቀጥሎ በተዘረዘሩት የውል ቃሎችና ሁኔታዎች መሰረት ለተከራይ
ለመስጠት ፈቃደኛ በመሆኑ፤

ተዋዋይ ወገኖች ያ 7ሃዐወሀዎዐ7 ዓ.ም ከዚህ በታች በተዘረዘሩት የውል ቃሎች እና ሁኔታ
ይህንን የመሬት ሊዝ ስምምነት ፈጽመዋል፡፡

አንቀጽ 1
የስምምነቱ ወሰን
1.1 የዚህ የሊዝ ስምምነት ወሰን በረዥም ጊዜ የመሬት ሊዝ #ዕ#ሻሃፉ።ሰ ፉሦሙሃ ክልል መፖሰዕጳሷ
ዞን ዳሃምር- ወረዳ ዳጪፇሪ ቀበሌ ውስጥ በ 5,000 ቄ/ር መሬት ላይ ዖጥም አርሳ ለማቋቋም
ሃነው፡፡ መሬቱም በዚሁ አግባብ የሚከራየው መሬቱን በአግባቡ የመጠቀም አንዲሁም በመሬቱ ላይ
የሚገኙ፤ መዋቅ ተከላዎች፤ ንብረቶች እና ሌሎች በመሬቱ ላይ የሚደረጉ “ፃሳሻሻያዎችን
ለስራው ዓላማ ተግባራዊ ማድረግን የሚያካትት በመሆኑነ-፤

1.2 ይህ የመሬት ኪራይ ስምምነት ከዚህ በማስከተል "የኪራይ መሬት" በመባል የሚጠተሰውን የገጠር
መሬት ሙሉ በሙሉ እና በብቸኝነት ለመጠቀምና በዚህ ስምምነት በአንቀጽ ሁለት በግልጽ
5. ክፍያ ብቻ ለመክፈል የተፈ

የተቀመጠውን
አንቀጽ 2
የኪራይ ዘመን እና በተከራየው መሬት ተከፋይ የሚሆነው የሊዝ ክፍያ

2.1 ይህ የመሬት ኪራይ ስምምነት ለ ጋ5 ዓመታት የዐና ይሆናል፡፡ ሆኖም በሁለቱ ተዋዋይ
ወገኖች ስምምነት ለተጨማሪ አመታት ሊታደስ ይችላል፡፡
2.2የመሬት ኪራይ ክፍያ አፈፃፀም፡-

2.2.1. ይህ ስምምነት ከተፈረመበት ቀን አንስቶ የመሬት ኪራይ ክፍያ የ3 ዓመት የዕፎይታ
ጊዜ ያለ ሲሆን በዕፎይታ ጊዜው ያልተከፈለው የመሬት ኪራይ ክና:" ከዕፎይታ
ጊዜው በኋላ ባሉት ዓመታት እኩል ተካፍሎ በየዓመቱ ከመደበኛው .ር የሚከፈል
ይሆናል፡፡

2.2.2 ከዚህ በኋላ በዚህ ውል በአንቀጽ 1 ለተጠቀሰው የግብርና ኢንቨስትመን”? አንቅስቃሴ
ለአያንዳንዱ  ፄክታር የብርኃጋፀ9ፈ#« / ዝሮ ሥዕፖ መፆ ዘጠና ለራምሦ /ሃምሳ 4ሳሃዛቋም
ዝቻ ,/ የኪራይ ክፍያ ይፈፀማል፡ በዚህ መሰረት በየዓመቱ ብር 1,972,500 (ብር
አንድ ሚሊዮን ዘጠኝ መቶ ሰባ ሁለት ሺህ አምስት መቶ ብቻ) የሚከፈል ሲሆን
የዚህ ውል ዘመን ጠቅላላ የኪራይ ክፍያ መጠን ብር #«393፲25ሀዐ ፤ ፲ቋረሮ ለረሃ
//ቋ"ኝ ሟፈዖሃፇ ሥሰዕሦ መፆ ለሰራ ታቋታ ፳ጂሀ ለምዕሦ መፆ ፲ቻ 7) ይሀሆ'ናል፡፡

2.2.3 በዚህ ውል አማካኝነት ተከራይ የመሬት ኪራይ ክፍያ ሲከፈል የክባ:፣ው ደረሰኝ
ወዲያውኑ ሊሰጠውና ቅጅው/ኮፒው ለወረዳ አስተዳደር ጽ/ቤት መቅረብ አለበት፡፡

2.2.4 በዚህ አንቀጽ ላይ በቁጥር 2.2.1 የተጠቀሰው እንደተጠበቀ ሆኖ ከላ. ለተገለጸው
መሬት የአንድ አመት ቅድሚያ ክፍያ ተፈጻሚ ይሆናል፡፡

2.2.5. አስፈላጊ በሆነ ጊዜ አከራይ የመሬት ኪራይ ተመኑን ለተከራይ በማሳዐ)›ቅ ሊያሻሽል
ይችላል፤
አንቀጽ 3

የተከራይ መብቶች
ተከራይ ከዚህ የሚከተሉት መብቶች አሉት፡-
3.1 መሬቱን ስምምነት በተደረሰበት አግባብ ማልማት እና በስምምነቱ ቃሉች መሰረት
ማስተዳደር፣
3.2 በኢንቨስትመንት ፕሮጀክቱ ዓይነት እና መጠን እንዲሁም እንደ አግባብነቱ በ“መለከታቸው
መ/ቤቶች የፈቃድ ጥያቄ በማቅረብ እና ምክክር በማድረግ እንደ ግድብ፤ የውዛ ጉድጓድ፣
የሀይል ማመንጫ፦-- የመስኖ ሲስተም፣ ድልድዮች፤ ጽ/ቤቶ፣ች፣ የመኖሪያ

0255
ህንፃዛዎች፤ የነዳጅ ማደያ፣ የጤና እና የትምህርት ተቋማት የመገንባት፤ በዚህ ሄዛደት
ከሚመለከታቸው መ/ቤቶች አስፈላጊ ሁኔታዎችን ለማመቻቸት በመተባበር ይሰራል፡፡

3.3. የተከራየውን መሬት በራሱ ወይም በህግ አግባብ በውክልና በተሾመ ሰው/ድርጅ
ወይም የማስተዳደር፣፤

- የማልማት

3.4 በዘመናዊ መሳሪያና ሌሎች አግባብነት ባላቸው መንገዶች በመጠቀም መሬቱን የሣልማት እና
የማረስ፤ ምርትን የመሰብሰብ፤
3.5 በድ ፡ ስራ አፈፃላፀም፤ ስኬትና ፍላጎት ላይ በመመስረት ተጨማሪ መሬት ማግኘት፤
3.6 አሳማኝ በሆነና ለተሻለ ነገር ለአከራይ ከስድስት ወር የማያንስ ቅድሚያ “ፃስጠንቀቂያ
በመስጠት ኪራይ ስምምነቱን መሰረዝ ይችላል፡፡
አንቀጽ 4

የተከራይ ግዴታዎች

4.1 ተከራይ ለተከራየው መሬት መልካም አንክብካቤ የማድረግ እና በመሬቱ ላይ የሚገኙ ሀብቶችን
የመጠበቅ ግዴታ ያለበት ሲሆን በተለይም ከዚህ የሚከተሉት ግዴታዎች በተከራይ ላይ
ተፈፃሚ ይሆናሉ፡-

ሀ. በመሬት ዝግጅት ወቅት ሳይመነጠሩ የቀሩትን ዛፎች መጠበቅ፣፤
ለ. ተዳፋትነት ባለባቸው አካባቢዎች የአፈር መሸርሽርን ለመከላከል አግባብነት ያላቸው
የአሰራር ዘዴዎችን መጠቀም፤

ከ. ስለ ተፈጥሮ ሀብቶች አጠባበቅ በህግ የተደነገጉ ግዴታዎችን ማክበር እና አነዚህንም
በጠቅላላው ተግባራዊ ማድረግ'

መ. ፕሮጀክቱ ከመጀመሩ በፊት የአካባቢ ተፅፅኖ ግምገማ ጥናት በማካሄድ የጥናት ሪፖርቱን
የኢንቨስትመንት መሬት ርክክብ በተፈፀመ ከአራት ወር ባልበለጠ ጊዜ ውስጥ “ነትረብ፡፡

4.2 ከመንግስት አንዲሁም ከሌሎች ኤጀንሲዎች አግባብነት ያላቸው ፈቃዶች የተሰጡ አንደሆነ ይህ
የኪራይ ስምምነት ከተፈረመበት ጊዜ ጀምሮ በሚሜቁጠር የ6 ወራት ጊዜ ውሰጥ ተከራይ
መሬቱን ማልማት መጀመር አለበት፡፡

4.3 በዚህ የውል ስምምነት ስር ተከራይ ይህ የመሬት ኪራይ ስምምነት ውል ከተሪረመበተ ቀን
አንስቶ በአንድ ዓመት ጊዜ ውስጥ የመሬቱን 7#/2ኛ ክፍል የማልማት ግ.” አለበት፡፡
በመሆኑም በጠቅላላው የተከራየውን መሬት ይህ ስምምነት ከተፈረመበት ቀን አንስቶ # 2
ዓመታት ባልበለጠ ጊዜ ውስጥ የማልማት ግዴታ አለበት፡፡

4.4 የመሬት ኪራይ ውሉ የተፈፃሜነት ጊዜ ሲያበቃ  ወይጄ. ቋረጥ ወይም የኢንቨስትመንት
ፈቃዱ ሲሰረዝ ተከራይ በመፊቱ ላይ የተ ተከ በማንሳ” ከ6 ወራት

“በረች
ባልበለጠ ፲ዜ ውስጥ መሬቱን ለአከራይ ያስ #4ጺ፡" ሎን

ሜል

፡ በአግባቡ

4.5 ተከራይ ለግብርና ሚኒስቴር በሚቀርብለት ጥያቄ መሰረት ትክክለኛ መረጃ እና የአ.ንቨስትመንት
አንቅስቃሴ ሪፖርቶች ያቀርባል፡፡

4.6 የዕፎይታ ጊዜው እንደተጠናቀቀ የወቅቱን አመታዊ የመሬት ኪራይ ክፍያ በዕርይታ ጊዜው
ያልተከፈለውን ድርሻ በመጨመር መሬቱ ለሚገኝበት ክልል ከታህሳስ ወር አንስቶ እስከ ሰኔ
ወር ባለው ጊዜ ውስጥ ቀደም ሲል ለገጠር መሬቶች ተፈፃሚነት እንዲኖረ- በተወሰነው
የኪራይ ተመን መሰረት ክፍያ ይፈዕማል፡፡

4.7 ተከራይ ይህንን የመሬት ኪራይ ውል ሲፈጽም ከዚህ የውል ሰነድ ጋር በማያያዝ የተከራየውን
መሬት አጠቃቀም የድርጊት መርዛ ግብር ለግብርና ሚኒስቴር ያቀርባል፡፡

4.8 በጽሁና: በሚቀርብ ጥያቄ መሠረት የአከራይ ፈቃድ ሳይሰጥ ተከራይ በየትኛውም ሁኔታ ቢሆን
መሬቱን ላልተፈቀደለት አና ቀደም ሲል በአንቀጽ 3 ላይ ላልተቀመጠ ዓላማ (ዐይም አቅድ
መጠቀም አይችልም፡፡

4.9 የመሬቱ 75 በመቶ ሳይለማ ድርጅቱ መሬቱን ለሌላ ድርጅት ወይም ግለሰብ አሳል: የመስጠት
መብት አይኖረውም፡፡

4.10 ተከራይ የመሬቱን 75 በመቶ በማልማትና የአከራዩን ፈቃድ ካገኘ መሬቱን ለሌላ ድርጅት
ወይም ግለሰብ ማዛወር ይችላል፡፡ አከራይ ጥያቄ በቀረበ ጊዜ አፋጣኝ ምላሽ ይሰጣል፡፡

4.11 ይሁን አንጅ ተከራይ ከላይ በንዑስ አንቀጽ 4.10 የተሰጠው መብት ቢኖርሦ ያላለማውን
መሬት ማዛወር አይችልም፡፡

አንቀጽ 5

የአከራይ መብቶች
አከራይ ከዚህ የሚከተሉት መብቶች ብቸኛ ተጠቃሚ ይሆናለ፡-

5.1 ተከራይ ግዴታዎቹን በትጋት መወጣቱን እና መፈፀሙን የመቁጣጠር እና የመከ“፦ተል መብት
ይኖረዋል፡፡

52:| መሬቱ በኪራይ ከተሰጠበት ቀን ጀምሮ የአንድ አመት ጊዜ ሲያበቃ በንዑስ አንቀጽ 4.3
መሰረት ያልለሙትን መሬቶች ይወስዳል። ይህም ተፈፃሚ የሚሆነው ተከራሪ የ6 ወራት
ቅድመ ማስጠንቀቂያ ተሰጥቶት በአንድ አመት ውስጥ ሳያስተካክል የቀረ እንደሆነ ነው፡፡

5.3 አከራይ ከላይ በአንቀፅ 5.1 የተሰጠውን መብት በሚጠቀምበት ወቅት የተከራይን ተግባራት
እና እንቅስቃሴዎች በማያውክ ሁኔታ መሆኑን ማረጋገጥ አለበት፡፡

544. አሳማኝ በሆነና ለተሻለ ነገር ለተከራይ ከስድስት ወር የማያንስ ቅድሚያ “ስጠንቀቂያ
በመስጠት ኪራይ ስምምነቱን መሰረዝ ይችላል፡ - >=

55 በዚህ የመሬት"ቪሯይ”ውል በተገለፀው መሰረት የሥሪት ኪራይ ዋጋ ሲያሻሽል ይ"'ላል:

/#.

6.1

6.2

6.3

6.4

65

66

7.1

አንቀፅ 6
የአከራይ ግዴታዎች

አከራይ መሬቱን ከማናቸውም ለሥራው እንቅፋት ከሆነ- ነገሮች አና ሌሎች አክሎች ነፃ
በማድረግ ይህ የመሬት ኪራይ የውል ስምምነት ከተፈረመበት ቀን አንስቶ በአንድ ወር ጊዜ
ውስጥ የማስረከብ ግዴታ አለበት

የሚሜከናወነውን ከና፡፥ተኛ የኢንቨስትመንት ስራ ከግምት ውስጥ በማስገባት ተከራ, ከግብር ነፃ
የመደረግ፤ ከገቢ የእርሻ መሳሪያዎችና ማሽነሪዎች የቀረጥ ነዛ አና ለውጭ ካምፓኒዎች
በኢትዮጵያ ሕግጋት በሜፈቀደው መሠረት ካፒታልን እና ትርፎችን ወደ ውጭ ነዛገር
ስለመላክ የተቀመጡትን ልዩ ጥቅማጥቅሞች የማስጠበቅ እና የመፈፀም ግዴታ አለበት፡፡
አከራይ በተከራይ በኩል የሚያከናውነውን የመሬት መመንጠር ተግባር በተመለከተ እንዲሁም
በዚህ ስምምነት ሽፋን ያገኘውን አላማ ተግባራዊ ከማድረግ እና ከዚህ ጋር ተያያዥ የሆኑ
ተጓዳኝ እና ከሥራው ዛደት ጋር አግባብነት ያላቸውን ተግባራት ከመፈፀም የሚሆግድ ምንም
አይነት የሕግ ወይም ሌላ ገደብ የሌለ መሆኑን ያረጋግጣል፡፡

ለአፈር ምርመራ እና ለቅየሳ ስራ በፌዴራል መንግ|ስት እና በክልል መንግስተ የምርምር
ማአከላት የሚገኙትን ፋሲሊቲዎችን በክፍያ እንዲጠቀም ሁኔታዎችን ያመቻቻል፡፡

ተከራይ በውል ባሉበት ግዴታዎች መሠረት መሬቱን በተቀመጡት የጊዜ ገ«ቦች ውስጥ
ሳያለማ የቀረ እንደሆነ ወይም በተፈጥሮ ብቶች ላይ ጉዳት ካደረሰ ወይም የኪራይ ክፍያውን
በወቅቱ ካልከፈለ አከራዩ በእነዚሁ ምክንያቶች የኪራይ ውሉን ለማቋረጥ ከ(ዐሰነ ይህንን
ውሳኔውን ቢያንስ ከ8 ወራት ቀደም ብሎ በማስጠንቀቂያ መልክ ለተከራይ መስ()ት አለበት፡፡
አከራይ ይህንን ጉዳይ ተከታትሎ ካላስታወቀ/ካላስፈፀመ ለተከራዩ ተጨማሪ የ 6 ወር ጊዜ
ይሰጣል፡፡

ተከራይ በኪራይ ዘመኑ መሬቱን ሰላማዊና ከሁከት ነፃ በሆነ መንገድ ማል“ አንዲችል
ከማንኛውም አመፅ፤ ረብሻ ወይም አስቸጋሪ የተፈጥሮ' ክስተቶች ለመከላከል ከአቅም በላይ
የሆኑ ሁኔታዎችን ሳይጨምር ያለክፍያ የመተባበር ግዴታ አለበት፡፡

አንቀፅ 7
የተከራየውን መሬት ስለማስረከብ

<።
አከራይ ይህ ውል ከተፈረመበት ጊዜ አንስቶ ብ30- ቀን ውስጥ የመሬቱን ፕላን አንዲሁም
የይዞታ ፻ዩምስክር.ወደቀት ሌሎች ማስረጃዎችን/'ለተከራይ ያስረክባል፡፡

ፕ# ለ ይ ም እን

7.2 ተከራይ በፅሑፍ ተገልፆለትም ቢሆን በእርሱ በኩል በሆነ ምክንያት የመሬቱ ርክክብ ሳይፈፀም
የቀረ እንደሆነ አከራይ በዚህ ምክንያት ምንም አይነት ኃላፊት አይወስድም፡፡
7.3 በአንቀጽ 2 ንዑስ አንቀጽ 2.2.2 የተጠቀሰው የመሬት ኪራይ የአንድ አመት ቅሚያ ክፍያ
እንደተፈፀመ የመሬት ርክክብ ይፈፀማል፡፡
7.4. የመሬቱ ርክክብ ተፈፃሚ የሚሆነው ወይም የሚፀናው ይህ ውል ከተፈረመበተ- በ15 ቀናት
ውስጥ ይሆናል፡፡
አንቀፅ 8
የውል እድሳት እና ማሻሻያ
8.1 ይህ የመሬት ኪራይ ስምምነት በተመሳሳይ የውል ቃሎች እና ሁኔታዎች መሠረት ሊታደስ
ይችላል፡፡
8.2 ተከራይ ስምምነቱን ማደስ ከፈለገ የውል ዘመኑ ከመጠናቀቁ ከ6 ወራት በፊት ይህንነ ማሳወቅ
አለበት፡፡
አንቀፅ 9

ውል የሚቋረጥባቸው ምክንያቶች
ይህ የመሬት ኪራይ ውል ስምምነት ከዚህ በታች በተዘረዘሩት ምክንያቶች ሊቋረጥ ይችላል--

9.1 የመሬት ኪራይ የውል ዘመን ሲያበቃ፣

9.2 አከራይ ከአቅም በላይ በሆኑ ምክንያቶች መሬቱን ለተከራይ ሳያስረክብ የቀረ እንደህ'ነ፤

9.3 ተከራይ የስድስት ወር የፅሑፍ ማስጠንቀቂያ ሰጥቶም ቢሆን አከራይ በዚህ ውል ስር
የተካተቱትን ማናቸውንም ግዴታዎች ወይም ቃልኪዳኖች ሳያከብር የቀረ እንደሆ'፤

9.4 ተከራይ አመታዊ የኪራይ እና ሌሎች የግብር ክፍያዎችን ለሁለት ተከታታይ አመታት
ሳይከፍል የቀረ እንደሆነ፣

9.5 ተከራይ በአከራይ በኩል የ68 ወራት ቅድመ ማስጠንቀቂያ በመስጠት ተከራዩ የውል
ግዴታዎቹን በማክበር እንዲፈፅም ተጠይቆም ቢሆን ይህንን ሳይፈዕም የቀረ እን።'ሆነ፣

9.6 በንዑስ አንቀጽ 5.4 መሰረት ለተሻለ ነገር አከራይ የኪራይ ውሉን ለማቋረጥ ሃሳብ ያለው
መሆኑን በመጥቀስ የ6 ወራት ቅድመ ማስጠንቀቂያ ሲሰጥ፣

9.7 በንዑስ አንቀጽ 3.6 መሰረት ለተሻለ ነገር ተከራይ የኪራይ ውሉን ለማቋረጥ ሃሳብ ያለው
መሆኑን በመጥቀስ የ6 ወራት ቅድመ ማስጠንቀቂያ ሲሰጥ፣

አንቀጽ 10
የውል መቋረጥ ሂደት ውጤቶች

10.1 የመሬት ኪራይ ውሉ ሲቋረጥ ተከራይ የተከራየውን መሬት የውሉ መቋረጥ ተፈፃሚ
ከሚሆንበት ቀን ጀምሮ በ6 ወራት ጊዜ ውስጥ ለአከራይ መመለስ አለበት፡፡

10.2 ይህ የኪራይ ውል ስምምነት በተከራዩ በዚህ ስምምነት በአንቀዕ 9.3 መሰረት ),/ና- በአከራዩ
968 መሠረት በማናቸውም ምክንያቶች በሚቋረጥበት ወቅት አከራይ [መሬቱ ላይ
የተከናወኑትን ዋጋ ያላቸው ማሻሻያዎችና ወጪዎች በወቅቱ የገበያ ዋጋ ማንኛውም የተከራይ
ዕዳዎች ከተከፈሉ በኋላ ለተከራይ ይከፍላል፡፡

10.3 ይህ ስምምነት ከላይ በአንቀፅ 9.4፤ 9.5 እና 9.7 ከተዘረዘሩት ምክንያተ*ች መካከል
በማናቸውም መነሻነት ያቋረጠ እንደሆነ እንዲህ ባለው ምክንያት  አከራ. ለተከራይ
የሚከፍለው አይና

10.4 ይህ የመሬት ኪራይ ውል በሚቋረጥበት ወቅት በመሬቱ ላይ ያሉ ንብረቶቫ”ን በድርድር
ለመግዛት ለአከራይ ቅድሚያ ይሰጠዋል፡ አከራዩ ካልፈለገ ተከራይ ንብረቱን አንስቶ

የመውሰድ መብቱ የተጠበቀ ነው፡፡

አንቀፅ 11

ምዝገባ
ይህ የመሬት ኪራይ ስምምነት ስልጣን በተሰጠው አካል መመዝገብ እና መዕደቅ ግዴታ የለበትም ፤
የዚህ ውል ስምምነት ቅጅዎችና ግልባጮች ለአከራይ፤ ለተከራይ፤ ለወረዳ፤ ለፋይናንስ ጽ፳/ቢ
ለኢንቨስትመንት ኮሚሽን እና ሌሎች አካላት በአከራይ በሚሰጥ ሸ ደብዳብ አማካኝነ ለትብብር
ያመች ዘንድ እንዲላኩ ይደረጋል፡፡

ር 5
ያ 568 '
የካ8ከኘ 5
አንቀፅ 1

ከአቅም በላይ የሆኑ ሁኔታዎች

ከአቅም በላይ የሆነ ሁኔታዎችን አስመልክቶ የኢትዮጵያ የፍትሐብሔር ሕግ ተፈፃሚ ይሀ'ናል፡፡:

አንቀፅ 14
ሰላማዊ ለሆነ አጠቃቀም የተገባ ቃል

አከራይ በተከራየው መሬት ላይ ያለውን የባለቤትነት እና የንብረት መብቶች ያረጋግጣል፡፡ በመሆኑም
ተከራይ መሬቱን ሰላማዊ በሆነ መልኩ በይዞታው እንደሚያቁይ እና ይህንንም ያለሦንም ችግር
ሊጠቀምበት እንደሚችል ያረጋግጣል፡፡
አንቀፅ 15
የቀን መቁጠሪያ

ለዚህ ስምምነት ዓላማ የኢትዮጵያ ቀን መቁጠሪያ ተፈፃሚነት ይኖረዋል፡፡

አንቀፅ 16
የስምምነቱ አባሪዎች

ከዚህ በታች የተዘረዘሩት ሰነዶች የስምምነቱ አባሪ ሲሆኑ የውሉ አካል ተደርገው ይወሰዳሉ:

16.1 የተከራየው መሬት ሳይት ፕላን

16.2 የተከራይ መታወቂያ ወይም ፓስፖርት ግልባጭ

አንቀፅ 17
አለመግባባትን ስለመፍታት

ከመሬት ኪራይ ስምምነቱ ጋር በተያያዘ ወይም ስምምነቱን ተከትሎ በአከራይ እና በተከራይ መካከል
አለመግባባት በሚከሰትበት ወቅት ሁለቱም ተዋዋይ ወገኖች አለመግባባቱን ሰላማዊ በሆ'ነ መልኩ እና
ለሁለቱም ወገኖች በሚጠቅም መልኩ ለመፍታት የሚችሉትን ጥረት ሁሉ ያደርጋሉ፡፡ አንዲህ ባለ
ሁኔታ አለመግባባቱ ሲፈታ ካልቻለ ጉዳዩ በኢትዮጵያ የፌዴራል ዓህቤት የሚታይ ይሆናል፡

አንቀፅ 18
ጽ/ቤት ስለማቀቋቋምና እና ማስጠንቀቂያዎች

18.1 ተከራይ በኢትዮጵያ ውስጥ እንደ አስፈላጊነቱ ወይም ሥራዎቹን ለማከናወን [ሚያመቸው
መልኩ ጽ/ቤት ይመሰርታል ለአከራይም ያሳውቃል፡፡

18.2 ከዚህ ስምምነት ተዋዋይ ወገኖች መካከል ለአንዱ የሜላክ ደብዳቤ እና “ፃስጠንቀቂያ
በእንግሊዘኛ ወይም በአማርኛ ቋንቋ በተዘጋጀ ፅሑፍ አማካኝነት ይሆናል፡፡ እንዲህ ያለውም
ፅሑፍ በአካል ወይም በዚህ ስምምነት መግቢያ ላይ በተጠቀሰው አድራሻ በፖስፓ ይላካል፡፡

አንቀፅ 19

ውሉ የሚፀናበት ቀን
ይህ የኪራይ ስምምነት ለ 2# አመታት ማለትም ከተፈረመበት 7ዐሀወ2ሀ3 ዓ.ም ጀምሮ (
ተፈፃሚሜነቱም በ ዐፀወሀ22ፀ ያበቃል፡፡

አከራይ ተከራይ
ግብርና ሚኒስቴር ትራኮን ትሬዲንግ ኃ/የተ/የግ/ማህበር
ሥም  ቋልፊ ደርበው ሥም

-ማ / መ ጋሊብ መሀመድ
|. ‹<ከግ /#/ 9 አጩ 180 //ዐአወ።፤
ቀን ቀን ዋና ሥራ አስኪያጅ

0ፀዘፀ7ዐ እ፤።።ዐ፪
አማኞች
ሥም ቀን
1. -ሪ5..08:..ርቿህ፡ 515183
2.62.ዐሀሪሀ፲0ጄ. 2/2/ቾ2
3. -2:‹/ረ5. ሒቋጂ=..ዚህሾ/ -፦ 54/6...
ያ

ዶዎ“ራ

ሰ.
ፈን

ር

ድር”
ሇ“ራያሇ

*
